DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/7/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s Arguments/Remarks filed 6/14/2022, see pp. 13-16, are persuasive in overcoming all of the previous rejections in view of the current amendments to the claims. Thus, claim 11 is allowable. Claims 12-19 further limit claim 11, and are therefore also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patented granted on Application Number 16/349,422 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10711333 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10550446 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10954578 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734